Title: John Adams to Abigail Adams, 24 February 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      
       Feby. 24. 1774
      
     
     I was very glad to receive a Line from you, by Mr. French, tho the Account you give me of the Danger of my dear Mother gives me great Concern. I fear she will not long survive her beloved Aunt who was buryed Yesterday.
     
     Let me intreat you to be very carefull of your own Health which is very tender. Dont pretend to Watch. I had rather be at any Expence for Watchers than that you should attempt it one Night.
     We are all well and make it do cleverly—so dont be uneasy about us.
     I will endeavour soon to come up. Write me by every opportunity.
     Superior Court is adjourned to 1st. Tuesday in June. General Court is preparing an Impeachment vs. the Chief Justice. I must not add, but the Name of yr
     
      John Adams
     
    